Exhibit 10.1

 

LOGO [g394880g0506111105747.jpg]

April 28, 2017

John T. Curnutte, M.D., Ph.D.

jcurnutte@portola.com

Dear John,

This letter sets forth the amended terms and conditions of your employment with
Portola Pharmaceuticals, Inc. (“Portola” or the “Company”), effective May 1,
2017.

Duties/Role

You will continue to serve as the Company’s Executive Vice President, Research
and Development, reporting to the CEO. However, your schedule will be adjusted
back to a regular full-time schedule (100%). You are expected to work from the
Company’s headquarters one week per month. For the remaining time, you will work
out of your home office.

Annual Salary

Your full-time salary will be $445,571 per year, less payroll deductions and all
required withholdings.

Target Bonus

You will remain eligible for a target bonus equal to 45% of your annual salary.
Whether Portola awards bonuses for any given year and the allocation of the
bonuses (if awarded), will be in the sole discretion of the Company as
determined by its Board of Directors (the “Board”). If the Board approves
payment of bonuses for any given year, the bonus amounts generally will be
determined and paid within the first calendar quarter of the year based on the
prior year’s performance. If your employment terminates prior to the payment of
any bonus, then you will not have earned the bonus and will not receive any
portion of it.

Equity

Your existing equity awards will continue to be governed in all respects by the
governing plan documents and equity award agreements. You will also remain
eligible for future grants, subject to the discretion of the Board.

Benefits

You will remain eligible for the Company’s standard benefits, subject to the
terms and conditions of such plans.

The Company will also provide you with a monthly payment, less payroll
deductions and all required withholdings, in the net amount of $1,800, to
continue coverage of your personal retirement medical program.

Please note that the Company may change your compensation, benefits, and duties
from time to time in its discretion.



--------------------------------------------------------------------------------

Expense Reimbursement

The Company agrees to reimburse you for your hotel, transportation and meals for
each week that you work from the Portola Offices.

Confidentiality

You are required to continue to comply with the terms of your Proprietary
Information and Inventions Agreement, as well as all Company rules and
regulations.

Acknowledgements

Your employment with the Company shall remain at will, which means you may
terminate your employment with Portola at any time and for any reason whatsoever
simply by notifying Portola, and likewise, Portola may terminate your employment
at any time and with or without cause or advance notice. This at-will employment
relationship cannot be changed except in a writing signed by a Company officer.
Portola reserves the right, in its sole discretion, to adjust salaries,
incentive compensation, stock plans, employee benefits, job titles, locations,
duties, responsibilities and reporting relationships in accordance with
applicable laws.

This letter, together with the Proprietary Information and Inventions Agreement,
forms the complete and exclusive statement of agreement with Portola concerning
the subject matter hereof. The employment terms in this letter supersede any
other agreements or promises made to you by anyone, whether oral or written.
Changes in your employment terms, other than those changes expressly reserved to
the Company’s discretion in this letter, require a written modification signed
by an officer of Portola.

 

Yours truly, /s/ William Lis William Lis Chief Executive Officer

 

Accepted:    

/s/ John T. Curnutte, M.D., Ph.D

   

5/3/17

John Curnutte, M.D., Ph.D.     Date

 

2